O’Sullivan, J.
(concurring). Although adopting a premise which seems to me to be untenable, my associates have reached a conclusion in which I concur. The premise upon which they rely is this: Where a city withholds a percentage of the money to which a police officer is entitled for services rendered and turns it over to a fund from which he may eventually draw benefits, his pay is the sum he receives after the deduction is made. Perhaps it may be stated more graphically in this fashion: While the plaintiff was employed by the city for, let us say, $200 a month, from which $4 *50was deducted monthly for the retirement fund, his pay was not $200 but $196. The very statement of the proposition exposes its weakness.
What the city actually did was to require each police officer to bolster the fund by his own contributions. The idea may have been all right, but to carry it out was unlawful. The authority of the city was circumscribed by General Statutes, Rev. 1918, § 527. None of the six sources by which the fund was to be maintained, either directly or by implication, authorized the city council to take the action it did. A municipality has only such power as the legislature grants to it. Turney v. Bridgeport, 55 Conn. 412, 414, 12 A. 520; Keegan v. Thompson, 103 Conn. 418, 421, 130 A. 707. In withholding 2 per cent of the pay of each police officer, the city pursued an unauthorized method and its action was contrary to law. Kelly v. Bridgeport, 111 Conn. 667, 673, 151 A. 268; State ex rel. Coe v. Fyler, 48 Conn. 145, 158; Booth v. Woodbury, 32 Conn. 118, 124.
It does not follow, however, that the plaintiff is entitled to recover. As a matter of law, he is estopped at this late day from raising the claim that the council’s action was improper. He remained silent for over twenty years, although in that period of time 2 per cent of his pay was withheld on almost five hundred occasions. He knew that the purpose of these deductions was to replenish the fund, upon which, undoubtedly, he contemplated drawing when he reached the age of retirement. He was also aware that similar deductions were being made from the pay of his fellow officers. He never requested the city treasurer to cease the practice, nor in any other manner did he register a protest against it. ’ Finally, he accepted the position in the department with the knowledge that deductions would be made from his pay and with anticipation of *51the benefits which would flow from the fund to him upon honorable retirement. His unvaried conduct over a score of years now estops him from obtaining the return of what he willingly permitted to be withheld in the past. Ives v. North Canaan, 33 Conn. 402, 406.
In this opinion Baldwin, J., concurred.